230 F.2d 610
John ALBARELLI et al., Plaintiffs-Appellants,v.HARRISON MOTOR FREIGHT, Inc., et al., Defendants-Appellees.
No. 175.
Docket 23717.
United States Court of Appeals Second Circuit.
Argued January 9, 1956.
Decided January 9, 1956.

Appeal from the United States District Court for the District of Connecticut; Robert P. Anderson, Judge.
David R. Lessler, Bridgeport, Conn., for appellants.
Gregory C. Willis, Bridgeport, Conn., for appellees.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court on Judge Anderson's memorandum refusing to set aside a verdict for the defendant.